The opinion of-the court was delivered by Kirkpatrick, Chief Justice.
This is an action of debt for ten penalties of ten dollars each, founded upon the 21st section of the act concernvng inns and taverns, passed February 24th, 1797. After the passing of this act, and before this offence is alleged to have been committed, that is to say, February 12th, 1814, there was passed,another act, entitled “ An act to prevent tipling houses.’’
For the reasons expressed in the case of Perrine against Van Note, reported in 1 South. 146, I am of opinion that the latter act repeals this 21st section of the act of 1797 upon which this action is founded. Leges posteriores priores contrarias abrogant. This maxipi is recognized and admitted to be law in the case of Dr. Foster, 11 Co. 66.
I am of opinion, therefore, that upon this ground the judgment must be reversed.
JRossell and Ford concurred.
Judgment reversed.